DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 and 9-12, drawn to a cassette for measuring the total hardness in a fluid stream, comprising: a housing; an ion exchange column or vessel in a monovalent cationic form, the ion exchange column or vessel having an inlet and an outlet separately disposed and extending through the housing; and a monovalent cation selective electrode positioned within the housing at said inlet or said outlet, said monovalent cation selective electrode capable of measuring monovalent cation activity, quantity, or concentration in a fluid stream; wherein hard water flows through the housing via the inlet and outlet to be measured by the monovalent cation selective electrode, classified in G01N 33/1853.
II. Claims 6-7, drawn to an apparatus for determining hardness in water, said apparatus comprising: a first sodium ISE sensor coupled with a first reference electrode, said first sodium ISE sensor configured to receive hard water; a second sodium ISE sensor coupled with a second reference electrode, said second sodium ISE sensor in electrical communication with said first sodium ISE sensor, and configured to receive soft water; said first and second reference , classified in G01N 27/401.
III. Claim 8, drawn to an apparatus for determining hardness in water, said apparatus comprising: a first sodium ISE sensor coupled with a first reference electrode, said first sodium ISE sensor configured to receive a standardized sodium solution; a second sodium ISE sensor coupled with a second reference electrode, said second sodium ISE sensor in electrical communication with said first sodium ISE sensor, and configured to receive hard water; said first and second reference electrodes having a salt bridge therebetween; a third sodium ISE sensor configured to receive soft water with exchanged sodium; and at least one drain to receive outflow from effluent fluid from said second and third sodium ISE sensors, classified in G01N 27/28.

The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design:
The invention of Group I claims “a monovalent cation selective electrode positioned within the housing at said inlet or said outlet… wherein hard water flows through the housing 
The invention of Group II claims “a first sodium ISE sensor coupled with a first reference electrode, said first sodium ISE sensor configured to receive hard water; a second sodium ISE sensor coupled with a second reference electrode, said second sodium ISE sensor in electrical communication with said first sodium ISE sensor, and configured to receive soft water; said first and second reference electrodes having a salt bridge therebetween; and at least one drain to receive outflow from effluent fluid from said first and second sodium ISE sensors” (these limitations do not appear in claims 1 or 9; and claim 8 does not claim “said first sodium ISE sensor configured to receive hard water” and “a second sodium ISE sensor… configured to receive soft water” and “at least one drain to receive outflow from effluent fluid from said first and second sodium ISE sensors”)
The invention of Group III claims “said first and second reference electrodes having a salt bridge therebetween; a third sodium ISE sensor configured to receive soft water with exchanged sodium; and at least one drain to receive outflow from effluent fluid from said second and third sodium ISE sensors” (these limitations do not appear in claims 1 or 9, and claim 6 does not claim “said first sodium ISE sensor configured to receive a standardized sodium solution” and “a second sodium ISE sensor… configured to receive hard water” and “a third sodium ISE sensor configured to receive soft water with exchanged sodium; and at least one drain to receive outflow from effluent fluid from said second and third sodium ISE sensors”)



Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art due to their separate classification, divergent subject matter, and different field of search.
	

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852